Title: Regnault de Bécourt to Thomas Jefferson, 26 May 1813
From: Bécourt, Regnault de
To: Jefferson, Thomas


          Très honorable Seigneur! chez Mr Scotti, 4e Rue N° 15 à Philadelphie ce 26 mai, 1813.
          Conformement à la lettre que Votre Seigneurie prit la peine de m’écrire en date du 6 février, de cette année-ci, je prends la liberté de lui adresser, ci-joint, un exemplaire de mon ouvrage intitulé: La Création du monde, &c, le quel vient de paraître. Si Votre Seigneurie souhaitait Se procurer quelques autres exemplaires du même ouvrage, en m’honorant d’un mot à cet égard, adressé, soit à Mr Dufief  Libraire ou Soit à la suscription mise au bas de cette lettre, Elle recevrait, peu de tems àprès ce qu’Elle aurait daigné commander.
          Ainsi que Votre Seigneurie aura  Occasion de le remarquer, au commencement du livre, ci-inclus, je suis à la veille de publier un autre Volume ayant trait à celui susdit. Je ne saurais donc trop engager Votre très honorable Seigneurie, à faire ce qui dépendra d’Elle pour faciliter la mise Sous presse de ce nouvel ouvrage et par ce moyen la publication de mes productions; et c’est dans cet espoir,
          Que j’ai l’honneur d’être avec le respect le plus profond,
          de Votre très honorable Seigneurie, T. h. Seigneur, Le très humble et très obéissant Serviteur.R. de Bécourt.
          
          Editors’ Translation
          
            Very honorable Lord! house of Mr. Scotti, 4th Street Number 15, Philadelphia 26 May, 1813.
            Pursuant to the letter your lordship wrote me on 6 February of this year, I take the liberty of enclosing a copy of my work entitled La Création du Monde, &c, which just came out. If your lordship should wish to obtain a few more copies of it, send a note to that effect to either Mr. Dufief, bookseller, or to the address at the bottom of this letter. You will receive them in short order.
             At the beginning of the enclosed book your lordship will also note an announcement that I am about to publish another volume related to the one mentioned above. I strongly urge your very honorable lordship to do whatever you can to facilitate the emergence of this new work, and thus the publication of my writings, and it is with this hope,
            that I have the honor to be with the deepest respect,
            for your very honorable lordship, most honorable lord, your very humble and very obedient servantR. de Bécourt.
          
        